Case: 13-60587      Document: 00512639239         Page: 1    Date Filed: 05/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-60587
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 22, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk


JAIME MANUEL QUAN-BARRERA,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., United States Attorney General,

                                                 Respondent.



                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                No. A 077 451 376




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Jaime Quan-Barrera, an illegal alien and a native and citizen of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60587    Document: 00512639239     Page: 2   Date Filed: 05/22/2014


                                 No. 13-60587

Guatemala, applied for withholding of removal under the Immigration and
Nationality Act (“INA”) and protection under the Convention Against Torture
(“CAT”). The immigration judge (“IJ”) made an adverse credibility finding and
determined that Quan-Barrera had failed to satisfy his burden of proof for
relief under the INA or the CAT. The IJ’s decision was upheld by the Board of
Immigration Appeals (“BIA”) when it dismissed Quan-Barrera’s appeal.
      Quan-Barrera claims that the adverse credibility determination was
erroneous. We review questions of law de novo and factual findings for sub-
stantial evidence. Lopez-Gomez v. Aschroft, 263 F.3d 442, 444 (5th Cir. 2001).
Under the substantial-evidence standard, reversal is improper unless the evi-
dence compels a contrary conclusion. Chun v. INS, 40 F.3d 76, 78 (5th Cir.
1994).
      In making a credibility determination, the IJ may consider, inter alia,
“the inherent plausibility of the applicant’s or witness’s account, the consis-
tency between the applicant’s or witness’s written and oral statements [and]
any inaccuracies or falsehoods in such statements, without regard to whether
an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s
claim.” 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C). We must defer to the IJ’s
credibility determination “unless it is plain that no reasonable factfinder could
make” such a ruling. Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (inter-
nal quotation marks and citation omitted).
      The IJ noted inconsistencies between Quan-Barrera’s testimony in 2000
and his testimony in 2012. In 2000, he testified that in December 1998 and
January and February 1999, ex-guerillas robbed him and the passengers on
the bus he was driving. In 2012, he testified that in October 1998 he witnessed
three police officers kidnap a passenger on the bus he was driving and that
they beat and threatened him. Quan-Barrera fails to show, as he must to



                                       2
    Case: 13-60587    Document: 00512639239     Page: 3   Date Filed: 05/22/2014


                                 No. 13-60587

prevail on review, that no reasonable factfinder could reach the same conclu-
sion regarding his credibility. See Wang, 569 F.3d at 538.
      In light of the foregoing, this court need not consider the merits of Quan-
Barrera’s CAT claim. See Chun, 40 F.3d at 79. Furthermore, he has aban-
doned his claim for withholding of removal under the INA by failing to brief it.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      The petition for review is DENIED.




                                       3